 530325 NLRB No. 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to the judge™s exclusion of evi-dence that Charging Party Kirby™s discharge grievance was nonmeri-
torious. We find no merit in that exception. The Respondent in-
formed Kirby that it would not process his appeal of the Respond-
ent™s refusal to seek review of the denial of his grievance because
he was not a union member, not because the grievance lacked merit.
As the judge found, the Respondent was not required to have a proc-
ess for unit employees to appeal such a refusal, but because any
such process directly affects employees™ employment relationship
with the employer, any appeal process that the Respondent does pro-
vide must be available to all affected employees, regardless of union
membership. By refusing to allow Kirby to appeal because he was
not a union member, the Respondent restrained and coerced him in
the exercise of his Sec. 7 rights, in violation of Sec. 8(b)(1)(A).2The Respondent contends that if it is found to have violated theAct as alleged, and if it is required to process nonmembers™ appeals,
it should be allowed to charge them for the costs of processing. As
there is no allegation that the Respondent has attempted to charge
nonmembers in this fashion, that issue is not properly before us.3The judge characterized as ‚‚internal™™ the Respondent™s rule al-lowing only union members to use its appeals procedure. However,
the Respondent™s decision not to appeal the denial of Kirby™s dis-
charge grievance to the final stage of the contractual grievance pro-
cedure had an effect on his employment relationship with Ford
Motor Company. Thus, the Respondent™s refusal to permit Kirby to
use the appeals process to obtain a review of that decision was not
simply an internal union matter. And because that refusal was dis-
criminatory, i.e., based on nonmembership, it was unlawful.4Chairman Gould would require the Respondent to revise its con-stitution to allow nonmembers the same appeal rights as members
in grievance matters. In his view, the inclusion of the term ‚‚mem-
ber™™ may mislead employees into thinking they must become union
members in order to gain the right to appeal an adverse decision by
the Union regarding grievance processing. Cf. his concurring opin-
ions in Group Health, Inc., 325 NLRB No. 49, slip op. at 5Œ7 (Feb.2, 1998), and Monson Trucking, 324 NLRB No. 149, slip op. at 6Œ8 (Oct. 31, 1997), and his dissenting opinion in Teamsters Local 443(Connecticut Limousine Services), 324 NLRB No. 105, slip op. at6Œ7 (Oct. 2, 1997).Inasmuch as neither the General Counsel nor the Charging Partyhas sought any modification of the Order, and the issue raised by
the Chairman has thus not been addressed, Members Fox and
Hurtgen decline to make the change to the Order that he suggests.5As the judge noted, a side agreement between Ford and the Re-spondent provides that a grievance may be reinstated if its disposi-
tion has been found improper through the Respondent™s internal ap-
peals process. There is no evidence of any such agreement between
the Respondent and any other employer.International Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-
ica (UAW), AFLŒCIO (Ford Motor Co.) andJerry V. Kirby. Case 7ŒCBŒ10706March 31, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENOn August 5, 1997, Administrative Law Judge KarlH. Buschmann issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings,1findings,2and con-clusions and to adopt the recommended Order as modi-
fied and set forth in full below.As the judge found, the Respondent violated Section8(b)(1)(A) of the Act by refusing to allow the Charg-
ing Party, because he was not a union member, to uti-
lize the Respondent™s internal appeals process to ap-
peal a union decision not to pursue his discharge griev-
ance to the final step of the contractually established
grievance procedure, which allows for submission of
the grievance to an impartial umpire.3To remedy thatviolation, the judge ordered the Respondent to cease
and desist from refusing to allow the Charging Partyand other employees who are not union members toappeal, pursuant to the internal appeals process set
forth in its constitution, a decision not to submit a dis-
charge grievance to an umpire. Among other things, he
also ordered the Respondent to revise or interpret its
constitution to allow nonmembers the same rights of
appeal as members in grievance matters. We agree
with the Respondent that those provisions are too
broad.4There is no indication in the record that theRespondent™s appeals procedure can be used to rein-
state a grievance of employees other than employees
employed by Ford Motor Company.5Therefore, weshall modify those provisions of the Order to apply
only to Ford employees.The judge further ordered the Respondent to post therequired notice at its union office and other places
where it customarily posts notices to members in
Michigan. We find that provision inappropriate as
well. The Board normally orders the posting of notices
only where there are employees who are affected by
the unfair labor practices at issue. The judge™s provi-
sion is too broad in that it would require posting of no-
tices in places where the Respondent represents em-
ployees of employers other than Ford. On the other
hand, the collective-bargaining agreement indicates that
it applies in other States as well as Michigan. The
judge™s provision thus is too narrow in that it would
not require notices to be posted where the Respondent
represents Ford employees in States other than Michi-
gan. We therefore shall revise the judge™s rec-
ommended Order to require the Respondent to post no-
tices at its union office and at other places where it
customarily posts notices to Ford employees.ORDERThe National Labor Relations Board orders that theRespondent, International Union, United Automobile,
Aerospace and Agricultural Implement Workers ofVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00530Fmt 0610Sfmt 0610D:\NLRB\325.066APPS10PsN: APPS10
 531AUTO WORKERS (FORD MOTOR CO.)6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of theNational Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™America (UAW), AFLŒCIO, its officers, agents, andrepresentatives, shall1. Cease and desist from
(a) Refusing to allow Jerry V. Kirby or any othernonmember employee of Ford Motor Company the
same rights as members to appeal, pursuant to its con-
stitution, a decision not to submit a discharge griev-
ance to an umpire.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Revise or interpret article 33 of its constitutionso as to permit nonmember employees of Ford Motor
Company the same rights of appeal, if any, as mem-
bers with regard to contractual grievance matters and
allow Jerry V. Kirby to appeal the decision not to sub-
mit his discharge grievance to an umpire.(b) Within 14 days after service by the Region, postat its union office and other places where it customar-
ily posts notices to employees and members employed
by Ford Motor Company, copies of the attached notice
marked ‚‚Appendix.™™6Copies of the notice, on formsprovided by the Regional Director for Region 7, after
being signed by the Respondent™s authorized represent-
ative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees and
members are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to allow Jerry V. Kirby or anyother nonmember employee of Ford Motor Companythe same rights as members to appeal, pursuant to ourconstitution, a decision not to submit a discharge
grievance to an umpire.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
revise or interpret article 33 of our con-stitution so as to permit nonmember employees of Ford
Motor Company the same rights of appeal, if any, as
members with regard to contractual grievance matters,
and allow Jerry V. Kirby to appeal the decision not to
submit his discharge grievance to an umpire.INTERNATIONALUNION, UNITEDAUTO-MOBILE, AEROSPACEAND
AGRICUL-TURALIMPLEMENTWORKERSOF
AMER-ICA(UAW), AFLŒCIOAmy Roemer, Esq., for the General Counsel.Leonard R. Page, Esq., of Detroit, Michigan, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEKARLH. BUSCHMANN, Administrative Law Judge. Thiscase was tried in Detroit, Michigan, on December 18, 1996,
on a complaint dated February 29, 1996. The charge was
filed by Jerry V. Kirby, an individual, on October 12, 1995.
The issue is whether the Respondent, International Union,
United Automobile, Aerospace and Agricultural Implement
Workers of America (UAW), AFLŒCIO (the Union), violated
Section 8(b)(1)(A) of the National Labor Relations Act (the
Act) by denying Kirby, who is not a member of the Union,
its internal appeal procedure.The Respondent filed a timely answer, admitting the juris-dictional allegations, and the factual allegations that the
Union refused to allow Kirby the use of the internal appeal
process because he was not a member.The record in this case consists of the transcript of thebrief hearing and exhibits, including a statement of stipulated
facts received as a joint exhibit . On the entire record in this
case, and after consideration of the briefs filed by the Gen-
eral Counsel and the Respondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONFord Motor Company (the Employer) is a corporation withan office and place of business in Dearborn, Michigan, and
is engaged in the manufacture, sale, and distribution of auto-
mobiles and related automotive products deriving gross reve-
nues in excess of $500,000. With purchase and receipts in
excess of $50,000 directly from points outside the State of
Michigan, the Company is admittedly an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.The Respondent has admitted that it is a labor organizationwithin the meaning of Section 2(5) of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00531Fmt 0610Sfmt 0610D:\NLRB\325.066APPS10PsN: APPS10
 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
II. BACKGROUNDOn or about March 31, 1994, the Respondent Union(Local 36) filed a grievance in accordance with the procedure
contained in the collective-bargaining agreement with the
Ford Motor Company of behalf of Jerry V. Kirby, the Charg-
ing Party. The grievance process consists of four stages, the
last of which is entitled ‚‚Appeal to Umpire,™™ and is avail-
able if a satisfactory disposition has not been made afterthree stages (G.C. Exh. 3).According to the stipulated facts, Kirby was informed bymemorandum of January 30, 1995, that his grievance had
been denied at the third stage and that it was being sent to
the UAW International to be appealed to the umpire (Jt. Exh.
1, attachment A). However, on May 16, 1995, the Union
orally informed Kirby that his grievance would not be sub-
mitted to the umpire.On June 1, 1995, Kirby filed an appeal of the Union™s de-cision in accordance with the internal appeals procedure of
the Union. In its letter of June 26, 1995, the Respondent ac-
knowledged Kirby™s written appeal and informed him that he
would be notified of the outcome (Jt. Exh. 1, attachment D).
In a subsequent letter, dated July 28, 1995, the Union in-
formed Kirby, inter alia, as follows:Our International constitution, Article 33, Section 1,provides that a member shall have the right to appeal
pursuant to this Article. The record will show that you
were discharged March 31, 1994 ... the discharged

member must within the last 10 days of the sixth fullmonth certify in writing ... to continue to remain a

member. It is my understanding that you did not avail
yourself of this provision ... and therefore you do not

have the status of a member to make an appeal.In substance, Kirby had failed to comply with the provi-sions contained in article 16 of the Respondent™s constitution
providing for a member™s retention of his union status and,
the Union denied Kirby the right to appeal, pursuant to arti-
cle 33 of the constitution, because he was no longer a mem-
ber of the Union (G.C. Exh. 2). Until then, Kirby was un-
aware that his union membership had lapsed pursuant to arti-
cle 16, which required his written notice of his intention to
remain a member.The General Counsel does not quarrel with this aspect ofthe Union™s internal rules, but he does take issue with article
33 of the Respondent™s constitution which limits the internal
appeals procedure to members. Article 33 which provides,
inter alia, that a ‚‚member thereof shall have the right under
this Article to appeal any action ... or refusal to act ...™™

contains detailed provisions dealing with levels of appeal,
procedures at each level, other general requirements, and
what may be appealed. A refusal to act by a union official
or a local, as for example the decision not to submit the
grievance to an umpire may be appealed under that article.
Moreover, the UAW and Ford have ‚‚agreed that a success-
ful Article 33 appeal will reinstate a withdrawn or settled
grievance,™™ and, if successful, the Respondent would then
resume ‚‚processing the grievance in the contractual griev-
ance procedure pursuant to the Reinstatement of Grievance
letter™™ of the collective-bargaining agreement (Jt. Exh. p. 5).The General Counsel argues that the Union unlawfully de-nied Kirby the right to appeal and by limiting the appealrights to union members, the Respondent violated Section8(b)(1)(A) of the Act, by restraining or coercing employees
in their Section 7 rights. However, the General Counsel did
not regard the Respondent™s action as a failure to properly
represent the Charging Party in violation of its duty of fair
representation regarding the processing of the discharge
grievance (Jt. Exh. 1, attachment G).The Respondent argues that it properly denied Kirby theappeal because a union has a right to prescribe its own rules
with regard to the acquisition or retention of membership
and, because nonmembers, like Kirby, have no right to par-
ticipate in union governance decisions, including decision as
to who may or may not appeal union decisions.DiscussionBoth sides, citing case law, agree that the Union has aright to promulgate its own internal rules for the acquisition
and retention of membership. But the parties disagree wheth-
er the internal rules governing appeals from the adverse ac-
tions of union officers or local members can be enforced so
as to exclude nonmembers. Citing Scofield v. NLRB, 394U.S. 423 (1969), the General Counsel argues that a union
may not enforce internal rules whose application violates the
policies of the Act. There, the Court stated that a union is
free to enforce a properly adopted rule which reflects a le-
gitimate union interest, impairs no policy Congress has
imbedded in the labor laws, and is reasonably enforced
against union members who are free to leave the union and
escape the rule. However, the enforcement of a rule which
impairs a statutory labor policy violates Section 8(b)(1)(A) of
the Act.The Respondent argues that unions ‚‚may limit the rightof non-union members in the governance of their exclusive
bargaining representative.™™ If, according to the Union, theinternal union appeal concerned local union elections, ratifi-
cation procedures, or the right to participate in union meet-
ings, the issue would not have arisen. And on appeal from
the withdrawal of the discharge grievance likewise concerns
governance of the UAW, because the unions already have a
duty of fair representation for nonmembers.Nevertheless, the record clearly shows and the Respondentdoes not contest that union members have a chance to retain
union representation through the use of the internal appeal
process even after the grievance process has been exhausted.
An individual™s status as an employee is clearly affected by
the Respondent™s article 33 procedure, and a member™s
chance to remain employed is obviously enhanced. The privi-
lege accorded a member, namely the right to appeal an ad-
verse decision, has the coercive effect on unaffiliated em-
ployees to join the union. Section 7 of the Act provides that
employees shall have the right to join a union and the rightto refrain from any such activity. It follows that article 33in the context of the grievance process contravenes the statu-
tory labor policy inherent in Section 7 of the Act. Scofieldv. NLRB, supra. This is particularly so because ‚‚[t]he griev-ance procedure is at the heart of labor policy.™™ ElectricalWorkers UE Local 745, 759 F.2d 533, 535 (6th Cir. 1985).The Board has held unlawful union policy of internal ruleswhich have a direct consequence of encouraging nonmem-
bers to join the union. Branch 6000 National Assn. of LetterCarriers, 232 NLRB 263 (1977), enfd. 595 F.2d 808 (D.C.Cir. 1979). The General Counsel correctly states that theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00532Fmt 0610Sfmt 0610D:\NLRB\325.066APPS10PsN: APPS10
 533AUTO WORKERS (FORD MOTOR CO.)Union is not required to provide the internal appeal as anadded benefit to grievants, but the Act requires that if such
an opportunity is provided it must be offered equally to ev-
eryone whom the Respondent represents. Oil Workers Local5-114 (Colgate-Palmolive Co.), 295 NLRB 742 (1989). I ac-cordingly find that the Union violated Section 8(b)(1)(A) of
the Act when it refused to grant Kirby the right to appeal
the withdrawal of his grievance.CONCLUSIONSOF
LAW1. The Union is and has been a labor organization withinthe meaning of Section 2(5) of the Act.2. By denying the Charging Party, Jerry V. Kirby, theright to appeal pursuant to the Respondent™s constitution be-cause he was not a member of the Respondent Union, the
Respondent has been restraining and coercing employees in
the exercise of this Section 7 right in violation of Section
8(b)(1)(A).3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, l shall recommend that it be ordered
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the policies of the Act.Having found that the Respondent unlawfully refused toallow Jerry V. Kirby to appeal the decision not to submit his
discharge grievance to an umpire, the Respondent must be
ordered to interpret or revise article 33 of its constitution so
as to permit appeals by nonmembers of any actions regarding
the processing of grievances, and to post appropriate notices.[Recommended Order omitted from publication.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00533Fmt 0610Sfmt 0610D:\NLRB\325.066APPS10PsN: APPS10
